Citation Nr: 1824118	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  12-01 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a heart condition. 


REPRESENTATION

Veteran represented by:	Robert C. Brown, Jr., Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to June 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In July 2013, the Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record. 
 
The Board remanded this matter in May 2017 for additional development.  At such time, the issues of entitlement to service connection for a sleep disorder and a back disorder were also remanded.  In a January 2018 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for sleep apnea and degenerative arthritis of the back.  Therefore, as the benefit sought on appeal with regard to both matters has been granted in full, these issues are no longer before the Board.  

The Board notes that an October 2017 rating decision, as relevant, denied entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  Thereafter, the Veteran entered  a notice of disagreement in November 2017.  Although a statement of the case has not yet been issued, according to the Veterans Appeals Control and Locator System (VACOLS), the claim is still being developed by the AOJ.  As such, the Board declines jurisdiction over this issue until such time as an appeal to the Board is perfected. 


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam, in one of the units designated by the Department of Defense as having served in or near the Korean demilitarized zone (DMZ), or regularly and repeatedly operated, maintained, or served onboard C-123 aircraft, and, thus, he is not presumed to have been exposed to herbicide agents.

2.  The evidence of record does not competently and credibly establish that the Veteran was otherwise exposed to herbicide agents as defined by VA regulations during his military service.

3.  A heart condition is not shown to be causally or etiologically related to any disease, injury, or incident during service, and did not manifest within one year of service discharge. 


CONCLUSION OF LAW

The criteria for service connection for a heart condition have not been met.  38 U.S.C. §§ 1101, 1112, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Further, while the Veteran's representative alleged that the AOJ did not substantially comply with the Board's May 2017 remand directives as "multiple requests" were not sent to the Joint Service Records Research Center (JSSRC) in his March 2018 brief, which will be addressed further herein, neither he nor the Veteran has alleged any other deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, to include cardiovascular-renal disease, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§1101, 1112; 38 C.F.R. §§3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

Additionally, the law provides a presumption of service connection for certain diseases associated with exposure to herbicide agents, and that become manifest within a specified time period, even if there is no record of evidence of such disease during the period of service.  For purposes of the presumption, "herbicide agents" are 2,4-D, 2,4,5-T, and its contaminant TCDD, cacodylic acid, and picloram.  38 C.F.R. § 3.307(a)(6)(i).  Veterans who, during active military, naval, or air service, served in the Republic of Vietnam, or in a unit, as determined by the Department of the Defense, that operated in or near the Korean DMZ during specified periods of time, are presumed to have been exposed to herbicide agents.  See 38 U.S.C. § 1116; 38 C.F.R. § 3.307 (a)(6).  This presumption also extends to individuals who performed service in the Air Force or Air Force Reserve under circumstances which the individual concerned regularly and repeatedly operated, maintained, or served onboard C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era.  Id.  Ischemic heart disease is among those diseases for which presumptive service connection is available and must manifest to a degree of 10 percent or more at any time after the last exposure to the specific herbicide agents. 38 U.S.C. § 1116(a)(2); 38 C.F.R. § 3.309(e).  

The record does not show, nor does the Veteran allege, that he served in the Republic of Vietnam, in one of the units designated by the Department of Defense as having served in or near the Korean DMZ, or regularly and repeatedly operated, maintained, or served onboard C-123 aircraft, and, thus, he is not presumed to have been exposed to herbicide agents.  See 38 C.F.R. §§ 3.307 (a)(6)(iii)-(v).  Consequently, the evidence must show that the Veteran was otherwise exposed to herbicide agents during his military service in order to be afforded presumptive service connection based on such exposure for ischemic heart disease.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran is seeking service connection for a heart condition.  Specifically, he asserts that such disorder is the result of his reported exposure to herbicide agents while serving along the Korean DMZ.  In this regard, in written correspondences throughout the appeal and during the July 2013 Board hearing, the Veteran reported that, over his course of treatment, his private physician, Dr. J.C., opined that he should be given the presumption of having been exposed to herbicides due to his service in Korea.  With respect to his reported exposure to herbicide agents, the Veteran indicated that he was exposed to such in approximately 1970-71 when he lived at Camp Casey while serving in the 7th Infantry Division in Korea.  Here, the Veteran further indicated that the soldiers who worked on the Korean DMZ lived at Camp Casey.  Consequently, the Veteran claims that service connection for a heart condition is warranted.

As an initial matter, the Board finds that the competent evidence of record confirms that the Veteran has a current diagnosis of ischemic heart disease.  Specifically, in conjunction with his April 2016 VA examinations, as well as during treatment, the Veteran was noted to have ischemic heart disease since approximately 2001.  Thus, the remaining question is whether the Veteran's ischemic heart disease is related to his military service. 

In this regard, the Board notes that the Veteran does not allege, nor does his service treatment records (STRs) and post-service VA and private treatment records reflect, that his ischemic heart disease manifested during service or within the first year following his discharge from service, that he experienced symptoms of ischemic heart disease continuously since service, or that such is otherwise related to service on a direct basis.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (2008) (claims which have no support in the record need not be considered by the Board as the Board is not obligated to consider "all possible" substantive theories of recovery.  Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory).  In this regard, the Veteran's STRs are silent for any complaints, treatment, or diagnoses referable to ischemic heart disease.  Additionally, the earliest clinical evidence of ischemic heart disease is dated in 2001, approximately 30 years after his discharge from service.  Furthermore, the lack of any lay or medical evidence of related symptoms during or continuing after service preponderates against a finding that the Veteran manifested ischemic heart disease in service, or the first post-service year, or experienced a continuity of symptomatology thereafter.  Therefore, the Board need not further address direct service connection, or presumptive service connection based on a chronic disease.  

With respect to the Veteran's contention that his ischemic heart disease is the result of his reported exposure to herbicide agents while serving along the Korean DMZ, the Board acknowledges that his service personnel records show that he served in Korea with BtryC 4thBn 76Arty 7thInfDiv as a cannoneer from May 30, 1970, to October 16, 1970; BtryC 4thBn 76Arty 7thInfDiv as a cook from October 16, 1970, to January 8, 1971; HHC & BANDSPTCOMDW/DY4/76ARTY/ RESIDUAL FORCE 7TH INFDIV as a cook from January 8, 1971, to March 24, 1971; and HHC 23d DSG d/w EUSA SEC CO USARPAC as a security guard from March 24, 1971, to June 21, 1971.  

Pursuant to the October 2014 Board remand, the Agency of Original Jurisdiction (AOJ) attempted to verify whether the Veteran was exposed to herbicide agents during the above time periods at the specified location.  Thereafter, in a November 2015 letter, the AOJ requested that the Veteran provide details surrounding his alleged exposure to herbicide agents, to include the dates he was exposed within a 60 day time frame; however, he did not respond.  In a March 2016 Formal Finding, the AOJ determined that the information required to corroborate the Veteran's exposure to herbicide agents was insufficient to send to JSRRC.  In this regard, the AOJ noted that the Veteran did not provide a 60 time frame of his alleged exposure and the Department of Defense's inventory, as included in VA's Adjudication Manual, did not include the Veteran's unit.

Additionally, while on remand, the Veteran was afforded a VA examination in April 2016.  At such time, the VA examiner diagnosed ischemic heart disease.  In this regard, the examiner opined that the Veteran's heart condition was at least as likely as not incurred in or caused by the claimed in-service injury event, or illness.  As rationale for the opinion, the examiner reported that the Veteran had ischemic heart disease by history and EKG evidence.  The examiner further reported that the Veteran served in the Korean DMZ where exposure to herbicides may have occurred.  Here, the examiner indicated that The Institute of Medicine of the National Academy of Sciences concluded in its report, "Veterans and Agent Orange: Updated 2008" released July 24, 2009, that there was "suggestive but limited evidence that exposure to Agent Orange and other herbicides used during the Vietnam War is associated with an increased chance of developing ischemic heart disease."  The examiner concluded that it was therefore at least as likely as not that the Veteran's ischemic heart disease was related to his service in Korea.  However, as the April 2016 VA examiner's opinion linked the Veteran's ischemic heart disease to an unverified exposure to herbicide agents, such is accorded no probative weight.

Thereafter, the Board remanded the matter in May 2017 as the AOJ failed to contact the JSRRC for verification as to the Veteran's claimed exposure to herbicide agents coincident with his alleged service along the DMZ in Korea.  In this regard, the remand directed the AOJ to request verification from JSRRC as to whether the Veteran was exposed to herbicide agents as alleged during his period of service in Korea.  The remand further directed the AOJ to submit multiple requests to the JSRRC covering the relevant time windows in 60-day increments, given the JSRRC's 60-day requirement.  Gagne v. McDonald, 27 Vet. App. 397 (2015).  

Thereafter, in June 2017, the AOJ sent a request to the JSRRC, which covered the Veteran's relevant time windows in 60-day increments.  Subsequently, in July 2017, the JSRRC responded that their research was coordinated with the National Archives and Records Administration (NARA) in College Park, Maryland, who were unable to locate 1970-71 unit records submitted by the 4th Battalion, 76th Artillery (4th Bn, 76th  Arty) or 1971 unit records submitted by the Headquarters & Headquarters Company, 23th Direct Support Group (HHC, 23rd DSG).  As such, the JSRRC indicated that they researched the 1970-71 United States Army Station Lists; the 1970 unit history submitted by the 7th Infantry Division (7th Inf Div); the December 1917-March 1971 unit history submitted by the Headquarters & Headquarters Company, 7th Infantry Division (HHC 7th In); and the 1970-71 chronologies submitted by the 8th  United States Army.  Here, the JSRRC further indicated that such records documented that the 4th  Bn, 76th Arty was located at Camp Sill, Komkuk-Ri, South Korea; the HHC, 23rd DSG was stationed at Campy Humphreys, Korea; and the HHC, 7th Inf Div was located at Camp Edwards, South Korea, until March 1971 when the unit moved to Campy Casey West, South Korea.  In this regard, the JSRRC noted that such records did not document the use, storage, spraying, or transportation of herbicides, to include Agent Orange.  The JSRRC further noted that such records did not document any specific duties performed by the 4th Arty, HHC, 23rd  DSG, or the HHC 7th Inf Div unit members along the DMZ during the reporting period.  

The Veteran's representative contends that the AOJ did not substantially comply with the Board's May 2017 remand directives as "multiple requests" were not sent to JSSRC in his March 2018 brief.  In this regard, as evidenced by the AOJ's June 2017 request to the JSRRC, while blurry and incomplete, such does indeed appear to include the Veteran's relevant time windows in 60-day increments.  Here, the AOJ requested research from the JSRRC for the following dates: May 30, 1970-July 28,1970; July 30, 1971-September 28, 1971; January 8, 1971-March 7, 1971; and March 8, 1971-March 24, 1971.  Furthermore, regardless of whether the AOJ's request was incomplete or incorrect, the July 2017 response from the JSRRC reflects that the complete unit records from the Veteran's three unit assignments were reviewed for the entire 1970-71 time period in determining whether the Veteran was exposed to herbicide agents.  This argument is therefore without merit. 

Lay testimony is competent to establish facts that can be observed by the use of a person's five senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As such, the Veteran is competent to report the events that occurred in service, including the locations of such service and his duties during service.  However, in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, supra.  

In this case, as noted, the Veteran's service personnel records confirm that he served in Korea with BtryC 4thBn 76Arty 7thInfDiv as a cannoneer from May 30, 1970, to October 16, 1970; BtryC 4thBn 76Arty 7thInfDiv as a cook from October 16, 1970, to January 8, 1971; HHC & BANDSPTCOMDW/DY4/76ARTY/ RESIDUAL FORCE 7TH INFDIV as a cook from January 8, 1971, to March 24, 1971; and HHC 23d DSG d/w EUSA SEC CO USARPAC as a security guard from March 24, 1971, to June 21, 1971.  The Veteran has provided details about his service, including testifying at the July 2013 Board hearing that he was exposed to such in approximately 1970-71 when he lived at Camp Casey while serving in the 7th Infantry Division in Korea, and that the soldiers who worked on the Korean DMZ lived at Camp Casey.  However, he has not provided any corroborating evidence that he was, in fact, exposed to herbicide agents.  Rather, he indicated that he only believed that he was exposed to herbicide agents as he lived at Camp Casey.  Furthermore, he has not demonstrated that he has any specialized testing that would allow him to identify the nature of any chemicals used.  Moreover, the Board finds that the Veteran's statements in this regard lack credibility in light of the contemporaneous official Department of Defense documents that do not show that herbicide agents were present at the bases where he was stationed during the time periods he was there.  Consequently, the Board finds that the evidence of record does not competently and credibly establish that the Veteran was otherwise exposed to herbicide agents as defined by VA regulations during his military service.  
Consequently, the Board finds that presumptive service connection for ischemic heart disease based on exposure to herbicide agents is not warranted.

Therefore, based on the foregoing, the Board finds that the Veteran was not presumptively exposed to herbicide agents during service, and the evidence of record does not competently and credibly establish that he was otherwise exposed to herbicide agents as defined by VA regulations during his military service.  Furthermore, ischemic heart disease is not shown to be causally or etiologically related to any disease, injury, or incident during service, and did not manifest within one year of service discharge.  As such, service connection for such disorder is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for service connection for a heart condition, that doctrine is not applicable.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

ORDER

Service connection for a heart condition is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


